Citation Nr: 1105010	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO. 08-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of compression fracture T12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to January 
1975 and February 1976 to December 1977.  He also served on 
active duty from December 1977 until April 1980, when he was 
discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Togus, Maine, 
which established service connection for compression fracture 
residuals of T12, rated as 10 percent disabling effective January 
29, 2007.  Jurisdiction of this matter was then transferred to 
that of the RO located in Detroit, Michigan.

In June 2009, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO in Detroit, Michigan.   A transcript of that hearing has 
been associated with the Veteran's claims file. 

This case was previously before the Board in March 2010, at which 
time the Board remanded the issue for additional development.  It 
is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that the residuals of his compression 
fracture T12 are more disabling than reflected by the currently 
assigned 10 percent disability rating.

Regrettably, the development directed by the Board in its March 
2010 Remand was not accomplished.  The law mandates that where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the Board notes that the March 2010 Remand directed 
the VA examiner to state whether the Veteran had intervertebral 
disc syndrome, and if so whether it resulted in incapacitating 
episodes, and to specify the duration of those episodes.  
Although a new VA examination was provided in May 2010, with a 
July 2010 addendum, the VA examiner did not address the issue of 
intervertebral disc syndrome.  In order to ensure compliance with 
the March 2010 Board Remand, the RO/AMC must request that the May 
2010 VA examiner review the records and provide an addendum to 
the prior medical opinion addressing the previously discussed 
questions regarding the Veteran's residuals of compression 
fracture T12. If the May 2010 VA examiner is unavailable, a new 
VA medical opinion should be provided addressing the claims.

The Board also notes that in an April 2010 statement, the Veteran 
claimed that his absenteeism from work due to his back was 
increasing, and that he had to go to the VA hospital in March 
2010 and April 2010 for treatment of his back.  The record is 
unclear if these more recent medical records were considered by 
the May 2010 VA examiner.  That VA examination report only 
indicated that the claims file and medical records had been 
reviewed.  The VA medical records associated with the claims file 
were printed in August 2010, after the VA examination in 
question.  The May 2010 VA examiner or new VA examiner should 
also be requested to review any additional evidence with regard 
to the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall obtain and associate 
with the claims file all outstanding VA 
medical records relating to the Veteran.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed in writing.

2. The RO/AMC shall request that the 
Veteran provide the names and addresses of 
all medical care providers who have 
treated him for his service-connected 
compression fracture residuals T12 since 
September 2007.  After securing any 
necessary release, the RO/AMC shall obtain 
those records not on file.

3.  After obtaining any additional records 
to the extent possible, the RO/AMC shall 
have the May 2010 VA examiner provide an 
addendum to the May 2010 medical opinion 
and July 2010.  The claims file must be 
made available to the examiner for review.  
The VA examiner should also review any 
newly associated medical evidence to 
determine if the prior medical opinion is 
changed or a new VA examination is 
necessary.  The need for additional 
examination of the Veteran is left to the 
discretion of the VA examiner.  

The examiner is requested to address 
whether the Veteran has intervertebral 
disc syndrome, whether it results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months and for each year beginning in 2007 
to the present.  

In light of the April 2010 statement of 
the Veteran , the examiner is also asked 
to comment on the impact of the claimed 
increase in severity of the Veteran's 
disability, if any, on his employment and 
activities of daily life.  A complete 
rationale for any opinion expressed shall 
be provided.  It is requested that the 
examiner discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence. 

If the May 2010 VA examiner is not 
available, a new VA medical opinion should 
be obtained from an equally qualified VA 
examiner.  

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.  If the 
appeal is returned to Board without 
compliance of the Remand directives by the 
RO/AMC, or the RO otherwise having 
jurisdiction of the claims file, another 
remand will likely result.  Stegall, 11 
Vet. App. at 271.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

 
